Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to anticipate or render obvious a coil spring formed by winding a wire material around a coil axis, the coil spring comprising: a corresponding portion having an outer end edge and an inner end edge, wherein the outer end edge defining an outermost edge of the coil spring and the inner end edge defining a farthest edge of the corresponding portion from the outer end edge at a point 360°n (n is an integer of 1 or more) away from the outer end edge, wherein the corresponding portion having a whole size, which is a size in the direction of the coil axis from the outer end edge to the inner end edge equal to a maximum value of a gap between adjacent portions of the wire material adjacent to each other in the direction of the coil axis of the coil spring, the gap being a shortest distance in the direction of the coil axis between the adjacent portions of the wire material, wherein a gap in the direction of the coil axis between the corresponding portion and a first portion of the wire material adjacent to the corresponding portion on the inner side in the direction of the coil axis is smaller than a wire height in an active coil portion of the coil spring, and at the end portion in the direction of the coil axis, a gap in the direction of the coil axis between a second portion of the wire material extending around the coil axis from the corresponding portion to a distal end portion side of the wire material and a third portion of the wire material adjacent to the second portion on the inner side in the direction of the coil axis gradually decreases from the corresponding portion toward the distal end portion side of the wire material around the coil axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657